Order, Supreme Court, New York County (Ira Gammerman, J.H.O.), entered October 5, 2009, which, in an action for unpaid attorneys’ fees, denied petitioner law firm’s application to attach in aid of arbitration respondent former client’s interest in the action that petitioner had first been retained to represent respondent wherein respondent sought, inter alia, the return of a down payment on an airplane, but enjoined respondent from assigning his interest in that action, unanimously affirmed, with costs.
The denial of an attachment was a provident exercise of the court’s discretion, as there was no showing that a potential arbitration award may be rendered ineffectual without an attachment (see Matter of H.I.G. Capital Mgt. v Ligator, 233 AD2d 270 [1996]). Fetitioner’s papers contain no details as to respondent’s financial condition, nor is there any assertion that respondent “will secrete, dissipate or otherwise squander his assets” before the arbitration award is rendered (Costikyan v Jacobson, 280 AD2d 272 [2001]). There is also no evidence or allegation contradicting respondent’s sworn statement that he has never had any judgments rendered against him, and that he is financially solvent and stable.
We have considered petitioner’s remaining arguments and find them unavailing. Concur—Andrias, J.E, Friedman, Catter-son, McGuire and Román, JJ.